UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Lizandra Vega,                                                                    7/14/2021

                                 Plaintiff,
                                                              1:21-cv-02732 (PGG) (SDA)
                     -against-
                                                              ORDER
 Hastens Beds, Inc., et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

         Following a telephone conference held with the parties on July 14, 2021—during which

counsel for Defendants Hästens Sängar AB, Hästens Ltd. and Jan Ryde (collectively, the “Subject

Defendants”) indicated that, in lieu of answering the Complaint, the Subject Defendants intend

to file a motion to dismiss for insufficiency of service pursuant to Rule 12(b)(5) of the Federal

Rules of Civil Procedure—the Court hereby sets the following briefing schedule for any such

motion:

         1. The Subject Defendants shall file any such motion no later than Friday, July 30, 2021;

         2. Plaintiff shall file any opposition no later than Friday, August 6, 2021; and

         3. The Subject Defendants shall file any reply no later than Friday, August 13, 2021.

SO ORDERED.

Dated:          New York, New York
                July 14, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
